UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 STICHTING JURIDISCH EIGENDOM DE                                :
 VESTE BELEGGINGSFONDSEN,                                       :
                                           Plaintiff,           :   21 Civ. 2102 (LGS)
                                                                :
                            -against-                           :         ORDER
                                                                :
 CAPTSTONE CREDIT, LLC, et al.,                                 :
                                            Defendants.         X
 -------------------------------------------------------------
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is scheduled for May 27, 2021,

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the May 27, 2021, initial pretrial conference is canceled. If the parties

believe that a conference would nevertheless be useful, they should inform the court immediately so

the conference can be reinstated. The case management plan and scheduling order will issue in a

separate order. The parties’ attention is particularly directed to the provisions for periodic status

letters, and the need for a pre-motion letter to avoid cancellation of the final conference and setting

of a trial date. It is further

        ORDERED that if Defendants seek to file a motion to dismiss, they shall file a pre-motion

letter pursuant to Individual Rules III.A.1 and III.C.2. It is further

        ORDERED, regarding settlement discussions, that the case will be referred to the Court’s

mediation program. The referral will issue in a separate order.

        The parties should be aware that the Court does not extend the deadlines for fact and expert

discovery absent compelling circumstances.

Dated: May 21, 2021
       New York, New York
